Citation Nr: 1223819	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.    Entitlement to an increased rating for left hand impairment due to residuals of fractured index, middle, and ring fingers of the dominant hand with cervical nerve root injury at C8-T1, currently evaluated as 50 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for limited motion of the left shoulder.

3.  Entitlement to an initial rating in excess of 20 percent for upper cervical nerve root pain of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1976 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When the case was before the Board in July 2009, the issues of entitlement to service connection for carpal tunnel syndrome, increased ratings for left hand and shoulder disabilities, and special monthly compensation were remanded for additional development.  In December 2010, the Board denied service connection for carpal tunnel syndrome and special monthly compensation for loss of use of the left hand, as well as an increased rating for left hand impairment.  It remanded the issues of service connection for a cervical spine disability and a higher rating for a left shoulder disability.  

With respect to the remanded issues, the RO issued a rating decision in November 2011 in which it granted service connection for degenerative disc disease of the cervical spine.  As that action by the RO was a full grant of the benefit sought on appeal, the Board will not further discuss this issue.  The Board also notes that in April 2012, the RO issued a rating decision wherein it granted service connection for upper cervical root nerve pain of the left shoulder and assigned a 20 percent evaluation based on mild incomplete paralysis of the major extremity.  The RO continued the previous 10 percent rating for limitation of motion of the left shoulder.  As the issue was previously characterized on appeal as a left shoulder disability, the Board will address both the original 10 percent rating based on limitation of motion and the newly assigned 20 percent rating based on paralysis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Regarding the issues denied in the Board's December 2010 decision, the Veteran appealed the denial of a higher evaluation for the left hand disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2011 the parties moved the Court to set aside, in part, and remand the December 2010 decision which denied a claim of entitlement to an increased rating for left hand impairment.  They noted that the Veteran did not specifically appeal the denial of service connection for carpal tunnel syndrome and special monthly compensation and as such, those matters should be considered abandoned.  In July 2011 the Court granted the parties' motion and remanded the appeal for action consistent with the terms of the joint motion.

The issues of entitlement to higher initial ratings for limitation of motion of the left shoulder and cervical nerve root pain of the left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left hand impairment due to residuals of fractured index, middle, and ring fingers of the dominant hand with cervical nerve root injury at C8-T1 is manifested by severe incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for left hand impairment due to residuals of fractured index, middle, and ring fingers of the dominant hand with cervical nerve root injury at C8-T1 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in February 2003 discussed the evidence necessary to support claims for service connection (both on a direct and secondary basis) and increased ratings.  The Veteran was asked to submit or identify records pertinent to his claimed disabilities.  He was advised that VA would make reasonable efforts to assist him in obtaining supportive evidence.  

In July 2006 the Veteran was advised of the status of his claim.  The evidence of record was listed and he was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.

Letters dated in September and November 2009 provided the Veteran with the criteria under which his service-connected trauma residuals are evaluated.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect VA's duty to assist, available relevant records have been obtained and associated with the claims file.  VA examinations have been carried out.  While the Board concluded that examinations conducted prior to its July 2009 remand were not entirely sufficient, it finds that the examination conducted on remand in December 2009 was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate physical examination prior to providing her conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the findings of the VA examiner are more persuasive than the Veteran's assertions to the contrary, and that the report is adequate on which to base a decision.  

Moreover, neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left hand impairment is rated under Diagnostic Codes 5222-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete paralysis of the median nerve with the dominant hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle finders remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances, a 70 percent rating is warranted.  Incomplete, severe paralysis warrants assignment of a 50 percent rating; incomplete, moderate paralysis warrants a 30 percent rating; and incomplete mild paralysis warrants a 10 percent rating.

The words 'mild,' 'moderate' and 'severe' are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2010).  The term 'incomplete paralysis' as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in March 2003, the examiner noted that the Veteran had deformities of the left hand.  He indicated that the proximal interphalangeal (PIP) joint of the left index finger was fixed in flexion at approximately 45 degrees and that the distal interphalangeal (DIP) joint was fixed in slight hyperextension of approximately 10 degrees.  On attempting extension, the Veteran was able to bring the PIP joint to approximately 40 degrees; there was no flexion of the DIP joint of the index finger.  The fourth finger had 90 degrees of flexion at the metacarpophalangeal (MCP) and DIP joints.  The Veteran was able to achieve approximately 40 degrees of flexion at the PIP; passively, 80 degrees of flexion could be obtained.  The third finger of the left hand obtained full flexion at 90 degrees at the MCP and DIP.  There was more significant limitation of flexion of the third DIP which actively achieved 10 degrees and passively achieved 50 degrees.  The Veteran was unable to make a fist due to incomplete flexion particularly of the index finger.  He reported decreased sensation in the ulnar distribution of the left hand.  Range of motion testing of the left wrist revealed extension to 40 degrees, flexion to 80 degrees, ulnar deviation to 30 degrees, and radial deviation to 40 degrees.  The assessment was significant bone and ligament injury to the dominant left hand.

On VA examination in December 2006, the Veteran's history was reviewed.  The examiner noted that the Veteran's left hand was dominant and that he had undergone orthopedic stabilization, wound debridement, and tenodesis in service.  The Veteran related that he had experienced residual numbness and tingling in his index finger and hand weakness since the injury and that his symptoms had become progressively worse.  He endorsed flare ups that occurred weekly and lasted one to two days.  He noted that they were severe.  Following physical examination, the diagnoses were open comminuted fractures of the index, long, and ring fingers with residuals of decreased range, decreased sensation, decreased strength and decreased dexterity.  The examiner noted that the general occupational effect of the disability was significant.  He noted the Veteran's report that he had been hindered in his employment because he could not apply for jobs requiring full function of the dominant hand.  The Veteran also reported that he could not use tools.  

An additional VA examination was carried out in December 2009.  The Veteran's history, to include the in-service motor vehicle accident, was discussed.  No muscle atrophy of the left upper extremity was identified.  Sensation on the left upper extremity was diminished to vibration and light touch.  The examiner noted that there was no complete loss of sensation.  The Veteran reported that his hand had become stiffer with decreased grasp.  He indicated that he dropped things and had trouble typing.  He also noted that at times, his fourth and fifth fingers were numb and that there was constant tingling.  He endorsed an overall decrease in strength and dexterity of the left hand.  He also endorsed pain, limited motion, deformity, weakness, and stiffness.  Examination of the left index finger revealed no objective evidence of pain.  Extension of the DIP joint was abnormal, to 40 degrees; the PIP joint was ankylosed at zero degrees; extension of the MCP joint was normal with the finger aligning with the hand.  The gap between the index finger and the proximal transverse crease of the hand was one inch.  Examination of the long finger revealed extension of the DIP joint was abnormal, with active flexion limited to 20 degrees.  Extension of the PIP and MCP joints was normal, with the finger aligning with the hand.  The gap between the long finger and the proximal transverse crease of the hand was less than one inch.  With respect to the Veteran's left ring finger, the examiner noted that there was limitation of motion.  With respect to all three fingers, there was no objective evidence of pain or additional limitation of motion.  Regarding ankylosis, the examiner indicated that the left index finger DIP and PIP joints were ankylosed and that the ankylosis interfered with grip strength.  She also identified ankylosis of the left long finger DIP joint at 20 degrees of flexion and noted that it also interfered with grip strength.  She noted that there was decreased strength for pushing, pulling, and twisting; and that there was decreased dexterity for twisting, probing, writing, touching, and expression.  She concluded that the Veteran's left hand disability had a moderate to severe impact on his ability to perform physical employment due to pain and limited mobility, and would have a moderate to severe impact on his ability to perform sedentary employment due to pain and limited mobility.

Having carefully reviewed the evidence regarding this disability, the Board concludes that an evaluation in excess of 50 percent is not warranted.  The currently assigned evaluation contemplates severe partial paralysis of the median nerve.  A maximum 70 percent evaluation requires evidence of complete paralysis of the median nerve with the dominant hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the place of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb; at right angles to palm; weakened wrist; flexion; and pain with trophic disturbances.  Such is not shown by the record.  Rather, while it is clear that the residuals of the in-service injuries include deformity and sensory loss, the Veteran retains some dexterity and strength.  The most recent VA examination disclosed that the disability had a moderate to severe impact on the Veteran's ability to perform physical activity.  However, complete paralysis was not demonstrated.

The Board has also considered whether a higher evaluation might be applicable under Diagnostic Codes 5218 or 5222, for ankylosis of multiple digits of the hand.  However, Diagnostic Code 5218 provides a maximum 40 percent evaluation for unfavorable ankylosis of the index, long, and ring fingers of the dominant hand, and Diagnostic Code 5222 provides a maximum 30 percent evaluation for favorable ankylosis of the index, long, and ring fingers of the dominant hand.  Accordingly, no benefit would result from application of these criteria.

As discussed in the July 2011 joint motion for remand, the parties agreed that the Board erred in failing to discuss whether separate ratings for 3-digit ankylosis or for limitation of motion under 5230 was appropriate pursuant to Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the current 50 percent evaluation under the criteria for partial paralysis contemplates functional impairment such as limitation and weakness of motion caused by pain, sensory disturbance, and deformity of the digits.  Assignment of separate ratings for ankylosis or limitation of motion would in essence duplicate the current evaluation which is based on such objective findings.  In that regard the Board observes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

As discussed, the Board accepts that the Veteran has functional impairment due to pain, deformity, and sensory disturbance.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.

In reaching this conclusion, the Board has considered the Veteran's statements pertaining to this disability and his assertion that this disability is more severe than characterized by the current evaluation.  However, the more probative evidence consists of that prepared by neutral skilled professionals at the time of the initial injuries and currently, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.

The evidence preponderates against the claim.  Accordingly, an increased evaluation for this disability is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board acknowledges the Veteran's report that he been accommodated by his employer due to this disability.  However, the Board notes that the evaluation assigned fully contemplates the functional limitations caused by this disability, and the Veteran has not otherwise alleged that he has experienced marked interference with employment.  The Board further finds that there has been no showing by the Veteran that this service-connected disability has necessitated frequent periods of hospitalization.  Under these circumstances, the Board finds that the Veteran has not demonstrated unusual impairment so as to render impractical the application of the regular rating schedular standards.  Consequently, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for left hand impairment due to residuals of fractured index, middle, and ring fingers of the dominant hand with cervical nerve root injury at C8-T1 is denied.


REMAND

In its July 2009 remand, the Board directed that the current severity of the Veteran's service-connected left shoulder disability be assessed in a VA examination.  A VA examination of the Veteran's left shoulder was carried out in December 2009.  The examination report recited range of motion findings and indicated that there was objective evidence of pain following repetitive motion.  The examiner did not report the point at which pain occurred.  The Board again remanded the issue with instructions that clarification be sought.  In August 2011 a VA provider documented the requested information.

The Board also notes, as discussed above, that the RO issued an April 2012 rating decision wherein it granted service connection for upper cervical root nerve pain of the left shoulder and assigned a 20 percent rating.  In assigning such rating, the RO did not cite to any particular objective findings as its basis.  Consequently, the Board is unable to determine whether the currently assigned 20 percent rating is appropriate.  Accordingly, the Board finds that an additional examination of the left shoulder is necessary.  

Further development and adjudication of the evaluation of cervical nerve root pain of the left shoulder may provide evidence in support of the Veteran's claim for a higher evaluation for limitation of motion of the shoulder.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his left shoulder disability, to include all orthopedic and neurological manifestations.   
The claims folder should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present orthopedic and neurological manifestations referable to the Veteran's left shoulder.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should also discuss neurological manifestations of the left shoulder related to upper cervical nerve root injury, and provide an opinion regarding whether such manifestations amount to mild moderate, or severe incomplete paralysis of the upper radicular group.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


